Title: Louis-André Pichon to Charles-Maurice de Talleyrand-Périgord, 8 June 1804 (Abstract)
From: Pichon, Louis-André
To: Talleyrand-Périgord, Charles-Maurice de


8 June 1804, Washington. Believes his last dispatch should have convinced Talleyrand of the weakness of the arguments JM produced to justify the armament that the federal government is allowing for the defense of U.S. commerce with the rebellious blacks of Saint-Domingue. In fairness, Pichon must say that the secretary of state himself appeared to sense the weakness of his own reasoning and ended by recognizing that the matter was extremely embarrassing. Asked JM why the U.S. did not protect the commerce openly and publicly with convoys, if it thought it was as legitimate as any other harmless commerce between a neutral nation and a belligerent power. JM responded that in general, the U.S. was opposed to convoys as costing more than the protection they provided was worth and, in addition, he was not prepared to say that this was a commerce that one could defend by convoy, since he had agreed that it could be seized within the limits of French jurisdiction. Pichon reminded JM how many times the U.S. had changed its language on the Saint-Domingue commerce: first, under Toussaint, it was justified only by saying that the French government acknowledged Toussaint, who always claimed to act under the name of France; then, when the new insurrection of the blacks had begun, comment was restricted to saying generally that the persons and ships taken for trafficking with the blacks would be left to their own devices; and at the present time the commerce was defended as being that of provisions as long as the ship was on the high seas. Pichon remarked to JM that to put an end to all these ambiguities an early categorical explanation would have been desirable. JM said that the commerce could be seen as being in the interest of France; that France had nothing to gain from a British monopolization of Saint-Domingue; and that perhaps the U.S. and France could make an arrangement whereby the latter would permit a commerce of provisions only, if the U.S. would take measures to interdict a commerce of munitions. JM repeated that one could not require that the U.S. take measures to execute French prohibitory laws, and that if the U.S. did that for France, England would be justified in demanding the same thing of the U.S. in the case of commerce with the blockaded French colonies. Finally, JM said that the public nature of this commerce of which Pichon complained was only a convention; that as Pichon should know, if it were forbidden to send ships to Saint-Domingue, they would go there under false papers; and that thus the question of proper measures to guarantee the execution of the defense of this commerce would return.
Pichon repeated to JM what he had already said as to the differences between the two kinds of commerce, adding that in the present discussion, occasioned by his second note, it was not a question so much of the commerce itself as of the armament undertaken to protect it, which appeared to Pichon to be as much a blow to peace as to the rights and dignity of France, and finally, as to the question of interest, it would be advisable to discuss it with France rather than to resolve it violently, without French participation, and then to defend armed commerce. This very lively conference was ended by JM, who repeated that this question was extremely delicate to deal with in the U.S. because of the domestic politics it involved; that Livingston in Paris had been instructed to explain it to Talleyrand; and that it was eagerly desired to know how the question would be seen there.
Reports that several days after this conversation he went to Baltimore and on his return saw JM again. JM seemed extremely sensitive to Pichon’s course of action, assuring him that the government eagerly desired to be able to respond by taking measures with regard to the armament of which Pichon complained. JM remarked that the armament was really liable to many well-founded questions and assured Pichon that if the president had sufficient authority, he would prevent it. He added that he had intended to write Pichon and respond to his notes but that if this question were opened in a diplomatic controversy where all the points advanced in Pichon’s notes would have to be examined, that discussion would offer a vast field for observations about past events that could only be unpleasant, and it was the desire to avoid this discussion that led JM to decline, as far as possible, to open it. Pichon simply said that he had done his duty, that he desired in no way to press a controversy about a matter of this importance, on which he was without positive instructions, and that he likewise wished to defer it until the arrival of the minister, who would surely have orders in that regard. In addition, he stated his regret that the federal government did not think it had the means to prevent the vexatious incidents that this armament would not fail to bring about.
